GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: PETER ARONOFF
    JEANNETTE A. VARGAS
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2697/2678
peter.aronoff@usdoj.gov
jeannette.vargas@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  DARRELL GIST,
                                                      ECF CASE
                           Plaintiff,
                                                      No. 14 Civ. 6736 (VB)
              v.

  DR. DIANE SOMMER, et al.,

                           Defendants.



                    NOTICE OF MOTION FOR RECONSIDERATION

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and all

prior proceedings hereto, defendants Captain Matthew Whinnery, Assistant Health Services

Administrator Bryan Walls, and the former FCI Otisville Warden, Monica Recktenwald, by their

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby move this Court under Federal Rule of Civil Procedure 60(b) and Local Civil Rule 6.3 for

reconsideration of the order denying their motion for summary judgment.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rules 6.1(b) and 6.3,

any opposition papers must be served on counsel for defendants by March 23, 2020.
Dated:          March 9, 2020                              Respectfully submitted,
                New York, New York
                                                           GEOFFREY S. BERMAN
                                                           United States Attorney for the
                                                           Southern District of New York

                                                     By:   /s/ Jeannette A. Vargas
                                                           PETER ARONOFF
                                                           JEANNETTE A. VARGAS
                                                           Assistant United States Attorneys
                                                           86 Chambers Street, Third Floor
                                                           New York, New York 10007
                                                           Tel.: (212) 637-2697/2678
                                                           Fax: (212) 637-2686
                                                           peter.aronoff@usdoj.gov
                                                           jeannette.vargas@usdoj.gov


TO:      Charles Cohen, Vilia Hayes, Tina Schaefer
         Counsel for the Plaintiff
         By ECF
